Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zi Wong on 09 April 2021.

The application has been amended as follows: 
Claim 1, beginning on last line:
or more landmarks identified in the plurality of captured images; 
wherein the landmarks comprise metadata comprising:
a shape of the landmark; and 
a label for the landmark. 

Claim 12, beginning on last line:
		images; 
wherein the landmarks comprise metadata comprising:
a shape of the landmark; and
a label for the landmark.

Claim 29: Canceled

Claim 30:
	The method of Claim [[29]] 1 wherein the label is user-generated.

Claim 31: Canceled

Claim 32:
	The method of Claim [[31]] 12 wherein the label is user-generated.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Lee et al. is considered to teach the previously presented claims 25 and 26, which have been merged into the independent claims, because the claims merely require that the determining of the categories be "based on" one or more landmarks from the captured images.  The term "landmarks" is given a broadest reasonable interpretation to include any piece of data from an image, such as a point, vertex, edge, etc. gleaned from an image.  Since Lee uses the captured images to generate a mesh and subsequently a point cloud, any of the components of the mesh and/or point cloud can be considered landmarks that were determined from the captured images.  However, the limitations of new claims 29 and 31 further narrow the claimed landmarks, thereby overcoming this broad interpretation.  While assigning a shape and a label to a landmark is not necessarily allowable in isolation, it would not have been obvious in this particular context, in combination with the requirements imposed by all of the interdependent limitations.  Thus, when the claims are taken as a whole (i.e. as a complete set of interdependent features), they would not have been obvious over the known prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611